PCIJ_A_02_MavrommatisPalestine_GRC_GBR_1924-08-30_JUD_01_PO_02_EN.txt. 54

DISSENTING OPINION BY MR. MOORE.

I regret that I am obliged to dissent from the judgment of the
Court inthe present case.

By the present application (Requéte), filed on May 13th, 1924,

. the Greek Government, appearing as a plaintiff, has asked the Court
in the exercise of compulsory jurisdiction to require the British
Government to appear and, as defendant, answer on the merits
a claim for damages preferred on behalf of M. Mavrommatis, a
Greek subject, in respect of certain concessions which he obtained
and of other which he had wished to obtain from the Turkish
authorities in Palestine. All these concessions, actual and proposed,
relate to public works, services, or ‘utilities’. Two of them, res-
pectively relating to the construction and operation of electric
tramways and the supply of electric light and power at Jerusalem,
and to the supply of drinking water to the same city, were defin-
itively concluded with the local Turkish authorities on January
27th, 1914. It is alleged that M. Mavrommatis had begun to carry
out these concessions by depositing in bank a sum of money and by
submitting detailed plans for the approval of the authorities, when,
on the outbreak of war he availed himself, with the consent of the
authorities, of a provision in the concessions for the postponement
of construction m case of force majeure. A second group relates
to the construction and operation of electric tramways and the
supply of electric light and power and of drinking water in the city
of Jaffa, and the irrigation of its gardens from the waters of El-
Hodja. It is alleged that M. Mavrommatis, under agreements
signed on January 27th, 1014, deposited a provisional security
and made preliminary surveys; that on January 28th, 1016,
concessions were signed by the local authorities, but that, under
a new Turkish law, such concessions had to be confirmed by Impe-
rial firman ; that the documents were sent to Constantinople, and
were returned to Jerusalem with a request for the change of a single
and immaterial descriptive word, and that the issue of the firman
involved a mere formality, when, in consequence of the outbreak
of war between Greece and Turkey, M. Mavrommatis was obliged to
leave the Ottoman dominions and the Imperial firman was not
promulgated. The third concessionary group related to the irri-
gation of the valley of the Jordan. Here, again, it is alleged that,
JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 55

under a verbal agreement in 1911 with the competent authorities,
surveys and reports were made, that plans and the draft of a contract
were submitted, and that a provisional security was deposited ;
but it is further stated that, by the Turkish law, the contract
required the consent of the Imperial Government after approval
by the Parliament, and that this approval was not obtained because
the outbreak of the war prevented the Parliament from assembling.
In conclusion, the application asks the Court to give judgment
that the Government of Palestine and consequently also the British
Government has since 1921 “wrongfully refused to recognise to
their full extent the rights acquired by M. Mavrommatis under the
contracts and agreements concluded by him with the Ottoman
authorities in regard to the works specified above”, and that the
British Government should make reparation for the consequent
loss, estimated at £234, 339, together with interest at six per cent
from July 20th, 1923, the date on which the estimate was made.

In the Case (Mémoire) subsequently filed on behalf of the Greek
Government, the claim for damages in respect of the Jordan valley
transactions is abandoned, as a proof, so the Case states, that where
the claimant feels some doubt as to the international value of his
rights, heis not disposed to pressthem. But the Court is then asked
to give judgment against the British Government for the sum of
£121,045 in respect of the Jerusalem concessions, and of £113,294
in respect ofthe Jaffa group, together with interest in each caseat the
rate of six per cent from July zoth, 1923, up to the date on which the
judgment is given. The total of these two sums is the same as the
total amount claimed before the Jordan group was withdrawn.

By Article 36, paragraph 1, of the Statute, “the jurisdiction of
the Court comprises all cases which the Parties refer to it and all
matters specially provided for in treaties and conventions in force” ;
and, where the compulsory jurisdiction of the Court is invoked,
Article 40 requires a “written application” (Requéte) to be addressed
to the Registrar, indicating ‘the subject of the dispute and the
contesting Parties”. Article 35, paragraph 2, of the Rules of Court
“JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 56

provides that the application «shall include, in addition to an
indication of the subject of the dispute and the names of the parties
concerned, a succinct statement of facts’, and ‘‘an indication of
the claim”. The application accordingly specifies as the grounds
on which the compulsory jurisdiction of the Court is invoked, (1)
Article 9 of Protocol No. XII annexed to the Treaty of Peace of
Lausanne of July 24th, 1923’’, and (2) ‘‘Articles 11 and 26 of
the conditions of the Mandate for Palestine conferred upon His
Britannic Majesty on July 24th, 1922”. Theapplication then quo-
tes, from Article 9 of the Lausanne Protocol, the provision that,
“in territories detached from Turkey under the Treaty”, “the State
which acquires the territory is fully subrogated as regards the
rights and obligations of Turkey towards the nationals of the other
Contracting Powers .... who are beneficiaries under concessionary
contracts entered into before October 29th, 1914, with the Otto-
man Government or any local Ottoman authority”, and that “this
subrogation will have effect . . . . as from October 30th, 1918”. The
application further quotes from the first paragraph of Article 11
of the Palestine Mandate, the following clause :

“The Administration of Palestine shall take all necessary
measures to safeguard the interests of the community in connec-
tion with the development of the country, and, subject to any
international obligations accepted by the Mandatory, shall have
full power to provide for public ownership or control of any of
the natural resources of the country or of the public works,
services and utilities established or to be established therein.”’

On June 16th, 1924, on the assembling of the Court in ordinary
session, the British Government appeared and put in a plea to the
jurisdiction, requesting the Court to dismiss the application on the
ground among others that the British Government had not consented
to the reference of the matter to the Court, that Article 26 of the
Palestine Mandate was inapplicable to the case, that the only inter-
national instrument by which the British Government’s obligations
in regard to the recognition of concessions in Palestine were or
would be defined was the Concessions Protocol of Lausanne,
that this instrument, which formed part of the peace settlement
with Turkey, would not become operative until the Lausanne Treaty
was duly ratified, and that the Protocol did not provide for the sub-
mission to the Court of disputes which might arise as to the interpre-
tation and application of its provisions.
JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 57

The jurisdictional objection based on the fact that the Conces-
sions Protocol, the provisions of which the application invoked,
had not become. operative, was obviously well-founded. Not only
is the Protocol annexed to the Treaty as part of the peacesettlement,
but, by the very terms of the Protocol, its coming into force depended
upon the ratification of the Treaty. In fixing the periods within
which concessions are to be dealt with, within which they may
be re-adapted or dissolved, within which options concerning
them may be exercised, and within which experts may be
employed and arbitral proceedings taken, “the coming into
force of the Treaty of Peace” is, all through the Protocol, fixed
as the starting point. The treaty was at length ratified (August 6th,
1924); but, in the interval of nearly two months that elapsed
after the Court met, the application evidently was, as.it stood,
subject to dismissal on the ground that the enforcement of unratified
treaties, whether by the award of damages for their alleged infraction
or otherwise, is beyond the Court’s jurisdiction. On this point
Article 36 of the Statute, in limiting the compulsory jurisdiction
of the Court to matters specially provided for “‘in treaties and
conventions im force”, is definite and conclusive. The doctrine
that governments are bound to ratify whatever their plenipoten-
tiaries, acting within the limits of their instructions, may sign,
and that treaties may therefore be regarded as legally operative
and enforceable before they have been ratified, is obsolete, and
lingers only as an echo from the past.

With respect to.the plea to the jurisdiction filed by the defendent
Government, it has been suggested in argument before the Court
that such pleas are especially common in Anglo-Saxon countries,
where it is the usual practice to neglect no means of defence
to an action, and that Anglo-Saxon jurists have long been in
the habit of carrying this practice into the domain of international
justice. But, even if a majority of the five judges who dissent
from the assumption of jurisdiction in the present case were not
from countries which do not derive either their substantive or their
procedural law from Anglo-Saxon jurisprudence, I should be unable
to admit that the suggestion is pertinent to the jurisdictional ques-
tion raised by the plea to the pending application.

There are certain elementary conceptions common to all systems
of jurisprudence, and one of these is the principle that a court of
JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 58

justice is never justified in hearing and adjudging the merits of a
cause of which it has not jurisdiction. Nowhere is this more clearly
laid down than in the great French repository of jurisprudence by
Dalloz, where it is stated that, as jurisdiction is essentially a question
of public order, it being a matter of general interest that no author-
ity shall transgress the limits to which its action is confined, an
exception to the competence of a tribunal may be taken at any
stage of the proceedings, so that, even though the Parties be silent,
the tribunal, if it finds that competence is lacking, is bound of its own
motion to dismiss the case (se dessaisir d'office) ; and a judgment of
the highest Court in France is cited to the effect that that court
may itself supply the exception, although the Parties had not raised
the point before the courts of first instance and of appeal. (Dalloz,
Répertoire, Compétence — Art. 2, n° 36.)

Article 38, paragraph 4, of the Statute provides that the Court
“shall apply’, not as having binding force, but as “‘subsidiary
means for the determination of rules of law’, “judicial decisions
and the teachings of the most highly qualified publicists of the
various nations’. Having, in the performance of my duty under
the Statute, referred to the principles applied by at least some of the
Courts of the Continent, I beg leave to say that the decisions of the
Courts of United States as to the fundamental character of the
question of jurisdiction are practically identical in terms with
those of the highest Court in France, and, no doubt, of the highest
Courts in at least some other countries. In a leading case the
Supreme Court of the United States has declared :

“Tt is true that the plaintiffs below, against whose objection the
error was committed, do not complain of being prejudiced by it ;
but the rule, springing from the nature and limits of the judicial
power of the United States, is inflexible and without exception,
which requires this Court, of its own motion, to deny its own juris-
diction and, in the exercise of its appellate power, that of all other
Courts of the United States, in all cases where such jurisdiction
does not affirmatively appear in the record on which, in the exercise
of that power, it is called to act . . .. This question the Court is bound
to ask and answer for itself, even when not otherwise suggested and
without respect to the relation of the Parties to it.” (Mansfield
v. Swan, 1884, III, U.S. 379)
JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 59

In the United States not only is jurisdiction divided between the
State governments and the national government, but the jurisdic-
ion of the federal courts is for the most part statutory and limited.
By reason of these fundamental facts, pleas to the jurisdiction are
necessarily frequent ; and motions to dismiss a suit for want of
jurisdiction are made and entertained not only in respect of the
complaint, but whenever in the course of the proceeding it may
appear that the essentials of jurisdiction do not exist. Whether
the plaintiff would be precluded from bringing another suit would
depend upon his ability later to meet the objection to his original
complaint. If he could not do this, he would, legally and justly,
be precluded from presenting his claim again ; but the dismissal
does not in itself necessarily have such an effect. It merely means
that the Court will not commit the flagrant illegality of entertaining
‘a suit which, on the plaintiff's own statement, the Court has at
the time no legal power to hear and determine.

The requirement of jurisdiction, which is universally recog-
' nised in the national sphere, is not less fundamental and peremptory
in the international. It will suffice to quote on this elementary
point only two publicists.

M. André Weiss, in his work entitled Droit international privé,
published at Paris in 1013, says:

“The principle of res judicata can apply to foreign judgments
only so far as they are regular in form and so far as they proceed
from judges competent according to the lex fort. It is the duty
of the tribunal before which they are invoked to examine them from
these different points of view, and to decline to give effect to-them
it the result of the examination is unfavourable.” (VI. ro.) 1

M. N. Politis in his volume entitled La Justice internationale,
published at Paris during the present year, says :

1 (L'autorité de la chose jugée ne peut appartenir aux sentences étrangères
qu’autant qu'elles sont réeuliéres en la forme et qu’autant qu'elles émanent de .
juges compétents d’après la lex fori. Le tribunal devant lequel on les invoque
a le devoir de les examiner à ces divers points de vue, et de les arrêter au
passage, si le résultat de l'examen est défavorable.)
JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 60

“One conceives of the possibility of a refusal to execute a
sentence, only if it is tainted with nullity. It has this character
in the case of a defective agreement, and in that of an excess of
power on the part of the arbitrator’ (p. gr).

Ever mindful of the fact that their judgments, if rendered in
excess of power, may be treated as null, international tribunals have
universally regarded the question of jurisdiction as fundamental.
It would be superfluous to cite from the records of international
tribunals particular decisions to this effect. An international tri-
bunal with general jurisdiction, compulsory or non-compulsory,
over independent States does not as yet exist. The international
judicial tribunals so far created have been tribunals of limited
powers. Therefore no presumption in favor of their jurisdiction
may be indulged. Their jurisdiction must always affirmatively
appear on the face of the record.

This principle is peculiarly applicable to the Permanent Court
of International Justice. By Article 36 of the Statute, the limited
compulsory jurisdiction, which it was originally proposed to apply
to all adhering States, now extends only to States which expressly
declare that they accept it ; and for this purpose there is attached
to the Statute a special protocol, the nature of which is indicated
by the title “optional clause” (disposition facultative). This
“optional clause” has not been signed either by Great Britain or
by Greece, so that, for the exercise of compulsory jurisdiction in
the present case, grounds must be found elsewhere.

The Greek Government having assigned as grounds for the present
compulsory claim Articles 26 and 11 of the Palestine Mandate, I
will now consider the terms and effect of these articles.

Article 26 reads as follows :

“The Mandatory agrees that, if any dispute whatever
should arise between the Mandatory and another Member of
the League of Nations relating to the interpretation or the
application of the provisions of the Mandate, such dispute,
if it cannot be settled by negotiation, shall be submitted to
the Permanent Court of International Justice provided for
by Article 14 of the Covenant of the League of Nations.”

1 {On ne conçoit la possibilité d'un refus d’exécution que si la sentence est
entachée de nullité. Elle a ce caractère dans l’hypoth4se d'un compromis irré-
gulier et dans celle d’un excès de pouvoir de la part de l’arbitre.)

8
JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 61

This clause is found in identical form in all the mandates with
one exception. In the Mandate which Great Britain holds for
East Africa there is an additional clause, reading as follows : ‘‘States
Members of the League of Nations may likewise bring any claims
on behalf of their nationals for infractions of their rights under this
Mandate before the said Court for decision.”” But, while I mention
the existence of this clause, I draw no inference from the fact
that a similar clause is not found in the rest of the mandates. My
dissent from the judgment on the present case rests upon other
grounds.

To the jurisdiction of the Court under Article 26 the concurrence
of three conditions is indispensable. These conditions are : First,
there must be a “dispute” between the Mandatory and another
Member of the League of Nations ; secondly, the dispute must relate
to “the interpretation or the application of the provisions of the
Mandate” ; thirdly, it must appear that the dispute ‘‘cannot be
settled by negotiation”, Taking as a whole all that is set forth
in the present application (Requéte) and the supporting documents,
J am of opinion that none of these conditions is fulfilled. I will
discuss the first and third together.

The first condition—the existence of a dispute between the
Mandatory and another Member of the League—is not met merely
by the filing of a suit by the one government against the other in
this Court. There must be a pre-existent difference, certainly in
the sense and to the extent that the government which professes
to have been aggrieved should have stated its claims and the
grounds on which they rest, and that the other government should
have had an opportunity to reply, and if it rejects the demands,
to give its réasons for so doing. Moreover, if it rejects some of the
demands, but admits others, it is entitled to know why the com-
promise thus offered is not acceptable. These propositions, tested
by the ordinary conceptions of fair dealing as between man and man,
should seem to be self-evident ; nor would it be difficult to cite
cases in which governments have abandoned their claims on con-
sidering the arguments adduced on the other side

 
JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 62

But it must also appear—and this is the third condition—that
the dispute, if any is shown to exist, ‘cannot be settled by negotia-
tion”. This condition did not originate with the mandates. On
the contrary, long before mandates were heard of, a similar clause
was inserted in scores of general arbitration treaties, as a vital
condition of their acceptance and operation. These treaties for.
the most part still exist. The condition in question does not
mean that the difference must be of such a nature that it is not
susceptible of settlement by negotiation ; nor does it mean that
resort to the Court is precluded so long as the alleged wrong-doer
may profess a willingness to negotiate. The clause must receive
a reasonable interpretation; but an interpretation cannot be

‘ reasonable which in effect nullifies the condition.

An international “dispute which cannot be settled by nego-
tiation’, cannot, upon the pending application (requéle) and
supporting proof, be said now to exist, either in law or in fact.

When Article 26 of the Mandate provides for the submission to
the Permanent Court of International Justice of disputes which
“cannot be settled by negotiation’’, it necessarily means disputes
between governments. The article, by its very terms, includes
only disputes which may arise ‘between the Mandatory and another
Member of the League of Nations”. This obviously does not
include a dispute between the Mandatory and M. Mavrommatis.
Had M. Mavrommatis been a Member of the League of Nations,
it would have been unneccesary for his government to appear
here ; but, under Article 26, it is only of disputes between govern-
ments that the Court has jurisdiction, and, when the article speaks
of the settlement of such disputes by negotiation, it also
necessarily means negotiation between governments.

Moreover, in deciding whether such negotiation has taken place,
the Court is not at liberty to interpret the word ‘‘negotiation” as a
process by which governments are enabled to evade their obliga-
tions. Although this superficial view may to some extent popularly
prevail, yet, in the international sphere and in the sense of
international law, negotiation is the legal and orderly administrative
process by which governments, in the exercise of their unquestion-
JUDGMENT No. 2. — DISSENTING OPINION ‘BY MR. MOORE 63

able powers, conduct their relations one with another and discuss,
adjust and settle, their differences. Many celebrated judicial
decisions might be cited to show the respect paid to this principle
by national courts, and it is equally binding on international
courts, which exercise their powers only with the consent of
nations.

The theory that the Greek Government, at any moment when it
might see fit to intervene, might be considered as having been a
party to the discussions which M. Mavrommatis and his attorneys
carried on directly with the British Colonial Office from 1927 to
1923, cannot be accepted. It is a common thing for aliens to
negotiate with a government both concerning contracts or conces-
sions which they desire to obtain and concerning contracts or con-
cessions which the government is alleged to have failed to keep.
Often the negotiations are thus directly carried on because it is”
perfectly understood that the subject matter is not a proper one for
diplomatic intervention ; and it can never be argued that the govern-
ment, because it negotiated with the claimant, admitted the right
of his government to espouse his cause. On the other hand, in
the treatment of the points at issue, and in the making of proposals
and counter-proposals, the alien claimant is not hampered by the
international obligations which might limit or even preclude the
interposition of his government, if he should ask it to make his
claim the subject of an international demand.

It is an elementary principle that, when a government officially
intervenes on behalf of its citizen, it makes his claim its own, and
may settle the claim on such terms as it may conceive to be proper.
From this it necessarily results that the government, in taking up
the claim, is subject to all the limitations resultmg from any
obligations which it may have contracted towards the government
against which the claim is made; and it cannot pretend to be
freed from those limitations by reason of the fact that they were
not observed in the negotiations which its citizen previously carried
on with the other government. On the other hand, the private
citizen, in placing his claim in his government’s hands, must be
held to have accepted the necessary legal consequences of his
action.
JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 64

These observations are peculiarly applicable to what are called
the negotiations in the present case, which embraced all the mat-
ters to which reference has been made, including the claims which
the applicant’s mémoire has withdrawn. The exchange of views
covered not only existing concessions but also proposals for new
ones. In this there is no ground whatever for criticism. In
treating directly either with the Colonial Office or with the local
authorities in Palestine, M. Mavrommatis was justified in consider-
ing his own interests and in making such proposals as he might
conceive to be for his advantage. But the situation of his govern-
ment, especially during and after the negotiations which, in com-
mon with the British Government, it carried on with Turkey at
Lausanne, was altogether different. For example, the Treaty of
Lausanne, like the previous Treaty of Sévres, protects only conces-
sions granted before October 29th, 1914. The judgment of the
Court discusses somewhat extensively, but with much reserve, the
possible effects of this stipulation. But, in reality, the only ques-
tion with which the Court is now concerned is whether the stipula-
tion does not imply that the contracting Parties are not to make
‘diplomatic claims, or bring suits for damages, against one another
in respect of concessions granted after that date or not granted
at all; and I feel compelled to say that, in my opinion, the
stipulation necessarily has that effect.

Prior to the note of the Greek Legation m London to the Foreign
Office of May 12th, 1924, announcing the intention of the Greek
Government to bring a suit in the Permanent Court of International
Justice, I find nothing whatever to indicate the existence of an inter-
national dispute. The Court is referred to the letter addressed by the
Greek Legation to the Foreign Officein Londonon January 26th, 1924
but in that letter there is nothing that goes beyond the domain of
“good offices”. It is an elementary and familiar principle that the
use of good offices does not imply the existence of a right to intervene
or, in other words, to make an official demand or raise an interna-
tional dispute ; and, taking the character, thescopeand the contents
of the correspondance, the absence of such an implication in the
present case is apparent. In so saying, I do not overlook the sug-
gestion that some of the letters bear file numbers ; but the indexing
JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 65

of papers does not denote the nature of their contents, much less
the existence of a dispute. Even the peaceful correspondence of
the Court is indexed.

Particular reference is also made to a letter, dated January 27th,
1923, addressed by M. Mélas, secretary of the Greek Legation in
London, to Mr. Robartes, a subordinate official of the Foreign Office.
In this letter, which is personal in form, M. Mélas stated that
M. Mavrommatis, after fruitless negotiations with the Colonial Office,
for a fair and equitable arrangement as to his rights in Palestine,
was compelled to appeal to the Legation “for advice and support’’.
It is not intimated that the Greek Government had taken up the
case or that the Legation had been instructed to intervene in the
matter. The entire subject of concessions was in fact then under
negotiation with Turkey at Lausanne. Moreover, when, on
February 2nd,1923, Mr. Robartesanswered, inthesameinformal way,
M. Mélas’s letter of January 27th, he intimated that the attempt to
treat the question “through diplomatic channels” would only intro-
duce complications and delays, and that the matter could be more
expeditiously dealt with by M. Mavrommatis’s solicitor and the
Colonial Office ‘than by complicating the negotiations with the
introduction of further intermediaries in the shape of yourself
(M. Mélas) andthisdepartment” (the Foreign Office). Thissuggestion
evidently was accepted.

We next come to the note of the Greek Legation to the Foreign
Office of January 26th, 1924, a year later. This note, after referring
to the letter from Mr. Robartes of February 2nd, 1923, states that,
from a letter adressed to the Legation “by M. Mavrommatis’s
solicitors’, it appeared that after long negotiations “between him
and the Colonial Office”, no satisfactory solution had been
reached. In these circumstances the writer of the note said that
he should be grateful if the Foreign Office could see its way to
“letting me know the views of His Majesty’s Government on the
matter, and whether, in their opinion, M. Mavrommatis’s claim
could not be satisfactorily met”. The note then adds that
M. Mavrommatis’s solicitors had “‘suggested’”’ that he would “be pre-
pared to submit—should such a course be agreeable to His Majesty’s
Government—the examination of the matter to a Court of
arbitration ; this Court to be composed either of a judge of the
JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 66

High Court of Justice or by two members nominated one by either
of the interested Parties, under an umpire who would be appointed
either by a common accord of the two Parties, or by His Majesty’s
Government alone’. Here, again, there is clearly nothing that
goes beyond the domain of good offices. No intimation is made
that the Greek Government was then to be considered as a Party.
to the case, much less as a Party to an existing international dispute.
It was M. Mavrommatis and the British Government who were
represented as being the interested Parties; it was by them that the
two arbitrators were to be appointed, and it was by agreement
between them, or even by the British Government alone, that
the umpire was to be appointed. -

To this note the Foreign Office replied on April 1st, 1924, saying
that the concessions in question appeared to fall “into three cate-
gories governed by different conditions”, which might be conve-
niently referred to as “‘(a) the Jerusalem, (b) the Jaffa, and (c) the
Jordan groups’. The reply then states that the Jerusalem con-
cessions, since they alone arose out of an agreement entered into
with the Ottoman Government before October 2gth, 1914, were the
only ones which His Majesty’s Government were prepared to recog-
nise, “subject to the production of the original signed copies of the
documents and to their being found in order” ; but that, as these
concessions “were never put into operation’’, they could not be
readapted under Article 4 of the Lausanne Protocol, but fell under —
Article 6 of that instrument, ‘to which Greece is a party” ; that
His Majesty’s Government were “unable to agree to their being
treated otherwise than in the manner laid down in this article” ;
and that they did not constitute a question suitable for arbitration
except in so far as Article 6 provided for the assessment by experts
of an indemnity in respect of a concession dissolved by the conces-
sionary’s request. The reply observed, however, that it was not
then clear whether M. Mavrommatis desired the Jerusalem conces-
sions “to be dissolved under Article 6 or maintained without readap-
tation, under the termsof Articler”. Thereply then concludes with
the statement that, as the Jaffa concessions were signed subse-
quently to October, 1914, and as, in the case of the Jordan conces-
sions, no concessionary contract was actually completed or
signed, the terms of the Lausanne Protocol made it clear that
JUDGMENT No. 2. —- DISSENTING OPINION BY MR. MOORE 67

M. Mavrommatis had no rights under them, and that they were
not capableof submission to arbitration.

The only answer of the Greek Legation is to be found in its note
of May 12th, 1924, announcing that the Greek Government had
decided to submit the case to the Permanent Court of International
Justice. It will be observed that, in this note, the Legation for
the first time speaks of acting by order of the Greek Government ;
but no response whatever is made to the statements and inquiries
contained in the communication of the Foreign Office of April gth,
1924. On the contrary, instead of making a statement, no matter
how meagre it may have been, of what the Greek Government
conceived to be the respective grounds of M. Mavrommatis’s various
claims, and particularly of its own right, in view of the terms of
the Lausanne Treaty, then to take them up diplomatically and
prosecute them, the note merely declares that the Greek Govern-
ment had ‘‘deemed”’ that the “best means of ascertaining the basis”
of his claims was “to have recourse to the high international jurisdic-
tion which has already given us so many proofs of wisdom and
impartiality’ — meaning the Permanent Court of International
Justice. Thus, by the very terms of the note, the jurisdiction of the
Court was to be invoked, not in order to obtain the adjudication
of a dispute between the two governments which they had been un-
able to settle by negotiation, but to ascertain without negotiation
whether there was any basis for a dispute.

Such being the state of the case upon the petition and proofs
presented by the applicant, the claim of jurisdiction appears to
proceed upon an interpretation of Article 26 of the Mandate as if
it read substantially as follows :

“The Mandatory agrees that, if another Member of the League
of Nations should think that there may be grounds on which it
might be found to be justified in presenting, on behalf of one of its
citizens, a claim against the Mandatory, such Member may forth-
with submit the claim to the Permanent Court of International
Justice, which shall then proceed to adjudicate the claim and to
avoid such damages, if any, as it may find to be due.”

The first and third jurisdictional conditions under Article 26
having thus been held to have been satisfied, it yet remains to meet
the third condition, namely, that the dispute must relate to “the
JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 68

interpretation or the application of the provisions of the Mandate’” ;
and for this purpose there is invoked the provision, in the first
paragraph of Article 11 of the Mandate, that the Adminis-
tration shall take all necessary measures to safeguard the interests
of the community in connection with the development of the
country, ‘and, subject to any international obligations accepted
by the Mandatory, shall have full power to provide for public
ownership or control of any .... of the public works, services and
utilities established or to be established therein”. But, in applying
this clause to the present case, the Court gives not only to the clause
itself but to the word “jurisdiction” an interpretation from
which, with much regret, I am compelled to dissent.

I will not enlarge upon the question whether the phrase “subject
. to any international obligations accepted by the Mandatory” may
include all the obligations to which the British Government may
be subject either under international law or under international
agreements; but I am clearly of the opinion that the clause has
no such sweeping effect. Who are the Mandatory Powers? As
described in Article 22 of the Covenant they are “advancednations’”’,
which, by reason of that character, are peculiarly fitted to under-
take the “tutelage” of peoples “not yet ableto stand bythemselves’’.
They are indeed the constituents of the community of nations in
which the recognition by its members of the obligations of inter-
national law is necessarily and tacitly assumed. It is therefore
not to be supposed that the Mandate was intended to announce
in 1923 that the Mandatories had “accepted” the obligations of
internationallaw. In my opinion the word ‘accepted’ applies only
to obligations specially assumed and, in determining what inter-
national obligations are included, we must, in conformity with an
elementary rule of interpretation, examine the context.

By Article rz the power the exercise of which is to be “subject
to any international obligations accepted by the Mandatory” is
the “full power to provide for public ownership or control” of public
works, services and utilities. The plaintiff government nowhere
alleges an attempt on the part of the Mandatory to exercise that
power, unless such an allegation is to be inferred from references to
a concession granted to a Mr. Rutenberg, which is said to infringe
some of the rights claimed by M. Mavrommatis. But the judg-

9
JUDGMENT No. 2. — DISSENTING OPINION BY Mr. MOORE 69

ment of the Court, as I understand it, directly holds that the
granting of the concession to M. Rutenberg was an exercise of
the power to provide for ‘‘public ownership or control’’ of public
utilities. In this interpretation I am wholly unable to concur.
The precise method of providing for the private control of public
utilities as distinguished from public control is the granting of
concessions to individuals or companies. The declaration in para-
. graph 28 of the Rutenberg concession that the company which was
to be organized should be recognized ‘as a public utility body :
under government control”, far from making the concession
itself an act of public control, was merely a reservation of the right
of public control, whenever the government should see fit to exercise
that right. The recognition of the distinction between public con-
trol and private control, as here stated, is by no means confined to
English-speaking countries. The contest between the two systems
may be said to run through the world. |

The precise meaning of the phrase “public ownership or control”
in Article 11 is indeed clearly shown by the second paragraph of
the article, which authorizes the Administration to arrange with
the Jewish agency, mentioned in Article 4 of the Mandate, to
construct and operate public works, services and utilities, “in so
far as these matters are not directly undertaken by the Adminis-
tration”. This is undoubtedly what the words mean in the English
text ; and, expressing my individual impression, derived from a
studious comparison of the two texts, I strongly incline to the
believe that the French text, in the present instance, is a so-called
“literal” translation of the English text, and was intended to mean
the same thing. A “literal” translation, however, is often only
a verbal imitation, which, if taken alone, may be so interpreted
as to pervert or even destroy the meaning of the other text.
But I take the two texts as they stand, discarding neither in
favour of the other ; and, without discussing the question whether
a mandate, which is in a sense a legislative act of the Council,
is on the same legal footing as a treaty, I accept for the present
case the rules laid down by authorities on international law for the
interpretation of treaties,

Bonfils, in discussing the interpretation of treaties, lays down the
JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 70

tule that each clause should be interpreted in the sense which best
reconciles the rights and duties of the contracting Parties (d’inter-
préter chaque clause dans le sens qui concilie le mieux les droits et
les devoirs antérieurs des deux contractanis). (Bonfils, Manuel de
Droit int. public, 7th edition, by Fauchille, Paris, 1014, p. 571).
Rivier likewise declares that it is necessary before all to ascertain
the common intention of the Parties — ‘id quod actum est”. (i1
faut avant tout constater la commune intention des Parties, etc.)
(Rivier, Principes du Droit des Gens, Paris, 1896, vol. 2, p. 122).
But Rivier also points out another rule, to the effect that, if there
is a difference as to the sense which usage gives to the text, prefer-
ence is given to that of the country which is bound. (S’i y a
désaccord quant à lV usage, on s’en tiendra plutôt à celui du pays qui
s’oblige.) As an example of the application of this rule, Rivier cites
the case of Article 14 of the Austro-Italian Treaty of peace of
October 3rd, 1866, which mentioned the inhabitants (habitants) of
the ceded territory. This word had a different official technical sense
in Austria and in Italy. In Austria an inhabitant (habitant)
meant a person having a legal domicile ; in Italy, a simple resident.
As Austria was ceding a territory which belonged to her when the
treaty was made, the word was taken in the Austrian sense
(Id., pp. 123—125). This example is directly applicable to the
situation of Great Britain in Palestine. ;

Among those who concur in the judgment of the Court, an im-
pression seems to prevail that the rules here laid down have been
observed ; but Iam unable to share that impression. On the
contrary, in the emergency, there has suddenly been discovered in
the English text an unnatural and previously unheard of elasticity,
which had made it unnecessary to try the suggested possibilities of
the French text.

I will deal very briefly with the passage quoted in the judgment
of the Court from the preliminary Counter-case filed by the Agent
of the British Government and the passage quoted from his oral
argument ; and I will not discuss the latter passage separately,
as it adds nothing substantial to the former. In the passage quoted
from the preliminary Counter-case it is stated that the Mandatory,
when providing for public ownership or control, is subject to any
international obligations which he has accepted. This in effect
merely repeats the language of Article 11, as to the existence of
which there can be no dispute. But, as an explanation of what he

 
JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 7I

means, the Agent of the British Government states that the League
of Nations is pledged “to the maintenance of various beneficent
principles, such as freedom of transit and communication, equality
of commercial opportunity for all Members of the League, suppres-
sion of the arms traffic, and so forth”, and that ‘this is the type of
international obligation which the Mandatory has accepted and
to which any concessions granted under Article 11 of the Mandate
must conform’’. The judgment of the Court then textually quotes
from the preliminary Counter-case a passage immediately following,
in which the Agent observed that the Rutenberg concessions “were
obliged to conform to this Article 11’’, and that it would have been
open to any Member of the League to question any provisions which
‘ infringed the international obligations which the Mandatory had
accepted. Here the quotation ends. But immediately after the
quoted passage, the Agent goes on to declare that “there is nothing
in this article which affects the Mavrommatis case” ; and he
further states that the questions raised by the application relate
only to the extent to which the concessions granted to M. Mavrom-
matis are valid and binding on the Mandatory, and that this does
not fall within the Mandate. This contention is consistent with
the position taken in the plea to the jurisdiction, that the subject
of “the recognition of concessions in Palestine” is exclusively
governed by the Lausanne Protocol and that, as this instrument
does not provide for the submission to the Court of disputes relating
to its interpretation and application, the Court cannot take
cognizance of such disputes.

It is admitted that the phrase “subject to any international
obligations accepted by the Mandatory”’, no matter what its ultimate
potentialities may be, actually refers to the Concessions Protocol
of Lausanne, which the applicant has in fact invoked. The original
draft of the Mandate mentioned the concessions stipulations of the
Treaty of Sèvres and nothing else ; but, after the Treaty of Sèvres
was abandoned, the phrase was put in the form in which it now
stands. Although, by reason of certain political incidents, the
Mandate did not actually come into force until September 29th,
1923, its terms were definitively settled and approved by the Council
on July 24th, 1922 (Official Journal, 1922, p. 825) ; and, as the Lau-
sanne Treaty was signed on July 24th, 1923, a year later, the Man-
datenaturally did not mentionit. Both at Sèvres and at Lausanne,

 
JUDGMENT No. 2. —- DISSENTING OPINION BY MR. MOORE 72

the subject of concessions was, from first to last, specially and
separately dealt with. The Powers, including Great Britain and
Greecé, in their negotiations with Turkey, adopted this plan. Con-
cessions often involve considerations of public and political interest.
Articles 73 and 77 of the Lausanne Treaty, dealing generally with
contracts between governments and individuals and with contracts
between individuals, expressly declare that their provisions do not
apply to concessions.

The Parties to the Lausanne Protocol No. XII, dealing specially
with the subject of concessions, are the British Empire, France,
Italy, Greece and Turkey. The Protocol is divided into two
sections. The first section, embracing Articles I to 8, relates to
concessions in territory remaining to Turkey ; the second, embracing
Articles 9 to 13, related to concessions in territory detached from
Turkey. The provisions of the first section are, however, with
certain exceptions, made applicable by Article 10 to concessions in
detached territory. Among the articles thus made applicable
to detached territory are Articles 4, 5 and 6, which contain provisions
relating to the readaptation of concessions to “the new economic
conditions”, the settlement of accounts, and the dissolution, on the
request of the concessionnaire, of concessions for which the right of
readaptation cannot beclaimed. Periods ranging from six months
to a year are allowed for such transactions ; and, if the Parties
cannot agree upon the terms of readaptation, or upon theindemnity,
if any, to be paid in case of dissolution, or upon the settlement of
accounts, provision is made for the appointment of two experts
and, if they should disagree, for the selection of a third to decide.
The Protocol, having at length come into force, now constitutes
a legal obligation between the Parties to the present suit ; and,
if its terms are less favourable to individuals holding or claiming
concessions than might have been desired, this Court has no
power to correct its defects.

There can be no doubt that the Protocol was understood by the
contracting Parties to cover the entire subject of concessions. Thisis
shown by its elaboration of principles and the provision of machin-
ery for their application. If anything is lacking, only the voluntary
action of the contracting Parties can now supply it. The
judgment of the Court admits as much, when it states that the Court
JUDGMENT No. 2. — DISSENTING OPINION BY MR, MOORE 73

has no compulsory power to interpret and apply the Protocol as
such, since the Protocol itself confers no such power. The judgment
however, further states that the Court is competent to apply the
Protocol in the measure which Article 11 of the Mandate requires.
This is indeed self-evident ; but, when we search for particulars,
we are brought back to the laboured conjecture that the granting
of the Rutenberg concession was or may have been an exercise of
the power ‘‘to provide for public ownership or control”, and to the
supposition that the question whether the Jerusalem concessions are
entitled to readaptation under the Protocol falls under Article 11.
The former I have already discussed. The latter is, in my opinion,
solely a question under the Protocol as such, and therefore not
within the compulsory power of the Court. Article rz could apply
to concessions covered by the Lausanne Protocol only in the case
the Mandatory should, in the exercise of the power to provide for
public ownership or control, disregard an existing concession which
the Protocol protects.

But, no matter what the jurisdictional possibilities in respect of
the Protocol might be, I think that, as between the contracting
Parties, governments ruling over territories detached from Turkey
are clearly entitled, now that the Protocol has come into force, to
full opportunity to consider, discuss and apply its provisions as a
whole, and that its regular and orderly application should not be
frustrated or interrupted by a suit based on a previous expression
of opinion on a single point, concerning which there have been no
negotiations between the governments. This objection to the.
pending application has not passed unperceived; but, in the
judgment of the Court, it is met with a conception of juris-
diction which has, I believe, materially contributed to the
difference of opinion which has taken place. The judgment states
that, while the “special jurisdiction’? which the Protocol creates,
for the assessment of indemnities and other matters, excludes as
regards those matters the ‘‘general jurisdiction given to the Court
in disputes concerning the interpretation and application of the
Mandate’; yet, “on the other hand, the provisions regarding
administrative negotiations and time limits in no way excludethe
jurisdiction of the Court’’, since ‘‘their effect is merely to suspend
JUDGMENT No. 2. —~ DISSENTING OPINION BY MR. MOORE 74

the exercise of this jurisdiction until negotiations have proved
fruitless and the times have expired”. But, under this theory of
suspended jurisdiction, what becomes of the provision, in Article
26 of the Mandate, by which the jurisdiction of the Court is in every -
event limited to ‘disputes’ which “cannot be settled by negotia-
tion”? How can this jurisdictional condition be said to be fulfilled,
when periods of time, yet to run, are fixed for ‘administrative
negotiations” ? Who can say how such negotiations would result ?
On what principle can it be assumed that they will result in a
disagreement ? It is evident that, if the Court may assert juris-—
‘ diction of a conjectural future dispute in an abstract sense, and hold
jurisdiction of the matter pending the happening of an event which
will show whether a dispute, in an actual, concrete sense, will ever
exist, the Court might become a mere makeweight in negotiations.
Nor is this the only reason for rejecting the theory of suspended
jurisdiction. It is a well-settled principle of public law that it.is
inadmissible for courts to assert jurisdiction where, even though.
there should exist some present ground for complaint, it appears
that, for the time being, the power to deal with the subject matter
rests with governments, in the exercise of their political and admin-
istrative functions. Not only is this principle recognized in the
Statute and in the Mandate, but many judicial decisions, national
and international, of the highest authority might readily be cited
to show the respect which has been paid to it as a principle
essential to the regular legal administration of public authority
and the maintenance of the public order.

The plea presented by the defendant Government in the present
case is what is commonly and technically known as a “plea to the
jurisdiction”. The word “jurisdiction” signifies “the authority
by which judicial officers take cognizance of and decide cases’.
“the power to hear and determine a cause”. (Bouvier, Law Dic-
tionary, “Jurisdiction’”’.) This definition inplies that a court can-
not assert jurisdiction of a case which it has not at the same time
the power to hear and decide. The plea to the “jurisdiction ’’ was
in effect a motion to dismiss the application because the allegations
which the applicant had made showed that the court could not law-
fully proceed to try the merits of the claim and render judgment
JUDGMENT No. 2. — DISSENTING OPINION BY MR. MOORE 75

uponit. The plea did not raise any question as to thetruth of the
allegations ; for the purposes of the case, the plea admitted them to
betrue. Nor did the plea mean that the Court lacked the power to
consider the allegations. Onthecontrary, it meant that the Court
not only had the power to consider them, but was legally bound to
do so ; and that, taking them as a whole, and accepting them just
as they stood, the Court could not legally proceed to hear and
determine the merits of the cause, and therefore could not legally
assert jurisdiction of it for that purpose.

In disposing of this plea, I think that the Court would, on the
facts before it, have adopted an obviously appropriate and legal
course, if it had dismissed the present application.

The Hague, August 30th, 1924.

(Signed) Joun Bassetr Moore.
